Exhibit 10.72
SEPARATION AGREEMENT
AND GENERAL RELEASE
     This Separation Agreement and General Release (this “Agreement”), dated
October 20, 2010, is entered into by and between Burger King Corporation (the
“Company”), and Peter C. Smith (“you”).
          1. Separation from Employment. You acknowledge and agree that,
pursuant to Section 3(a) of the employment agreement dated as of December 8,
2008 between the Company and you, as amended by that certain Amendment No. 1,
dated as of September 1, 2010 (as amended, the “Employment Agreement”), your
employment with the Company is hereby terminated, effective as of the close of
business on October 19, 2010 (the “Separation Date”) and that effective as of
the Separation Date, such termination has resulted in your “Separation from
Service” (within the meaning given to such term in Section 1.409A-1(h) of the
regulations (as amended) promulgated under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). You further acknowledge and agree that
the Employment Agreement is also terminated as of the Separation Date.
          2. Separation Benefits. Without admission of any liability and in
exchange for the releases and covenants contained in this Agreement, subject to
your satisfaction of all of your covenants and agreements contained herein, the
Company agrees to provide you with the payments and benefits described in
Section 9(f)(i)(A), Section 9(f)(i)(C) and Section 9(f)(i)(D) of the Employment
Agreement, all of which Sections of the Employment Agreement survive termination
thereof and are incorporated herein by this reference (the “Separation
Benefits”).
          3. Other Payments & Benefits.
          (a) Vacation Pay. You will receive a lump sum payment in the gross
amount of $42,028 as compensation for all of your eligible but unused vacation
days for the 2011 fiscal year. This lump sum payment, representing 25 unused
vacation days, shall be paid to you no later than the 15th day of the third
calendar month following the end of the year in which the Separation Date
occurs.
          (b) Benefit Continuation. Following the period during which you are
entitled to receive continued coverage under Section 9(f)(i)(C) of the
Employment Agreement, and subject to the COBRA rules, you may be entitled to
continue your medical, dental and vision coverage for up to eighteen (18) months
through COBRA, in accordance with the COBRA rules. Details of such coverage and
rules will be mailed to you under separate cover.
          (c) 401(k). Your contributions to, and the Company’s matching
contributions on your behalf to, the Company’s Savings Plan (“401(k)”) will
cease as of your Separation Date. Detailed information regarding the treatment
or continuation of your 401(k) account can be obtained by calling Merrill Lynch
at 888-637-4252.
          (d) Executive Retirement Program. You will retain your rights to any
vested amounts under the Executive Retirement Program (“Retirement Program”) as
of the Separation Date, if any, in accordance with the terms of the Retirement
Program, but additional accruals shall cease immediately as of the Separation
Date. Any such vested amounts will be distributed to you in accordance with the
Retirement Program rules and will be subject to any

6



--------------------------------------------------------------------------------



 



applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”). The Company shall use reasonable efforts
to comply with Section 409A of the Code as to the timing, form and amount of any
distribution to you under the Retirement Program, including the imposition of a
six (6) month delay or suspension (if applicable) of any distribution under the
Retirement Program.
          (e) Equity Plan Benefits. You shall have the rights described in
Section 3.04 of the Merger Agreement (as such term is defined in the Employment
Agreement) with respect to your outstanding equity awards.
          Except as specifically set out herein, all other benefits shall cease
as of the Separation Date.
          4. Payments and Accord and Satisfaction.
          (a) All payments and benefits under this Agreement shall be subject to
applicable tax and employment withholdings. You acknowledge and agree that,
other than as specifically set forth in this Agreement, you are not due any
compensation or benefits, including without limitation compensation for unpaid
salary, unpaid bonus, commissions, severance, or accrued or unused vacation time
or vacation pay, arising from or relating to your employment with the Company or
the termination of your employment.
          (b) Similarly, the Separation Benefits (and any other payments
contemplated hereunder) will be made by the Company using such method of payment
as it may determine in its discretion, including without limitation, by direct
deposit to your bank account unless you specifically advise the Company in
writing that you do not want payments made via direct deposit. Unless you advise
the Company’s Payroll Department in writing of any changes to your banking
information, any payments by direct deposit shall be into such bank account as
is currently on file with the Payroll Department.
          5. General Release of All Claims. In consideration of the agreements
set forth herein and other good and valuable consideration, you, on your own
behalf and on behalf of your successors, heirs, beneficiaries, agents, assigns,
and representatives (collectively, the “Releasors”) voluntarily, knowingly, and
willingly covenant not to sue or bring any action or other proceeding of any
nature against, and fully release, the Company, and its parents, subsidiaries,
predecessors, affiliated entities, successors and assigns, together with each of
those entities’ respective owners, officers, directors, partners, shareholders,
employees, agents, representatives, fiduciaries, franchisees and administrators
(collectively, the “Releasees”), from any and all known and unknown claims,
complaints, causes of action, demands or rights of any nature whatsoever which
any Releasor now has or in the future may have against any Releasee (“Actions”)
of whatever kind or nature arising out of any actions, inactions, conduct,
decisions, behavior, or events occurring on or prior to the date of this
Agreement, whether known or unknown, including without limiting the generality
of the foregoing, any and all claims of discrimination, harassment, whistle
blowing or retaliation in employment (whether based on federal, state or local
law, statutory or decisional), including without limitation, all claims under
The Age Discrimination in Employment Act of 1967, as amended, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42
USC §§ 1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Florida Civil Rights Act of 1992 f/k/a Human Rights Act of 1977,
the Florida Private Whistle-Blower Act (Fla.

7



--------------------------------------------------------------------------------



 



Stat. § 448.101 et seq), the Florida Public Whistle-Blower Act (Fla. Stat. §
112.3187 et seq.), the Florida Equal Pay Act, unpaid wages under Fla. Stat. §
448.08, retaliation claims under the Workers’ Compensation Law (Fla. Stat. §
440.205), and waivable rights under the Florida Constitution, any other federal,
state, or local law, regulation or ordinance; and any theory of libel, slander,
breach of contract, wrongful discharge, detrimental reliance, intentional
infliction of emotional distress, tort, or any other theory under the common law
or in equity; and any Actions for uncompensated expenses, severance pay,
incentive pay, or any other form of compensation or benefits.
          6. No Admission of Wrongdoing. By entering into this Agreement, you
agree that the Releasees do not admit any wrongdoing or violation of any law.
The existence and execution of this Agreement shall not be considered, and shall
not be admissible in any proceeding, as an admission by the Releasees of any
liability, error, violation, or omission.
          7. No Other Claims. You affirm that you are not a party to, and have
not filed or caused to be filed, any claim, complaint, or action against any
Releasee in any forum. You also affirm that you have been paid and/or have
received all leave (paid or unpaid), compensation, wages, bonuses, severance or
termination pay, commissions, notice period, and/or benefits under any benefit
plan, program or policy of the Company or its affiliates to which you may be
entitled, that you have not worked any uncompensated time (regular or overtime),
and that no other remuneration or benefits are due to you, except as provided in
this Agreement. You furthermore affirm that you have no known workplace injuries
or occupational diseases and have been provided any and all leave requested
under the Family and Medical Leave Act. You affirm that you have not complained
of, and are not aware of, any fraudulent activity or any act(s) which would form
the basis of a claim of fraudulent or illegal activity by the Company and that
you have disclosed to the Company any information you have concerning any
conduct involving the Company, any of its affiliates or any of their respective
employees that you have any reason to believe may be unlawful. You hereby waive
any right that you may have to reinstatement with Releasees, and further agree
not to seek employment with Releasees in the future.
          8. Taxes. You agree that you are responsible for all applicable taxes
and contributions relating to the payments and benefits under this Agreement.
You understand and agree that the Company is providing you with no
representations regarding tax obligations or consequences that may arise from
this Agreement.
          9. Restrictive Covenants. You acknowledge that, in the course of your
association with the Company, you had a prominent role in the management of the
business and you have established and developed relations and contacts with the
principal, franchisees, customers and/or suppliers of the Company and its
affiliates throughout the world, all of which constitute valuable goodwill of,
and could be used by you to compete unfairly with, the Company and its
affiliates. You also recognize that you had access to and became familiar with
or exposed to Confidential Information (as defined below), in particular, trade
secrets, proprietary information, customer lists, and other valuable business
information of the Company pertaining or related to the quick service restaurant
business. You acknowledge that the Company has an interest in protecting its
investment in its valuable, special, unique and extraordinary contacts,
goodwill, knowledge, and Confidential Information. You agree that you could
cause grave harm to the Company if you, among other things, work for the
Company’s competitors, solicit the Company’s employees away from the Company,
solicit the Company’s franchisees, make disparaging remarks about the Company,
or misappropriate or divulge the Company’s

8



--------------------------------------------------------------------------------



 



Confidential Information and that, consequently, the Company has legitimate
business interests in protecting its good will and Confidential Information. As
such, you agree to the following:
          (a) Survival of Restrictive Covenants. You agree that Paragraph 10(a),
including subparagraphs 10(a)(i) and 10(a)(ii), and Paragraphs 10(b) and 10(c)
of the Employment Agreement remain in full force and effect and will survive
termination of the Employment Agreement.
          (b) Non-Disparagement. You agree not to directly or indirectly take
any actions or make any statements that criticize, ridicule, disparage or are
otherwise derogatory to the Company or any of the Releasees or any of their
respective products or services, advertising or marketing programs, financial
status or businesses, or that damage or is intended to damage the Company or any
of the Releasees in any of their respective business relationships, or encourage
the making of such statement or the taking of such actions by someone else.
          (c) Confidential and Proprietary Information. You agree that the terms
of this Agreement are confidential and that you shall not disclose any
information contained in this Agreement to any person other than (A) to your
lawyer, financial advisor or immediate family members, (B) to enforce this
Agreement or (C) to respond to a valid subpoena or other legal process. If you
do tell your lawyer, financial advisor or immediate family members about this
Agreement or its contents, you must immediately tell each such individual that
he or she must keep it confidential as well. Notwithstanding the foregoing, you
also shall be permitted to disclose the covenants contained in this Paragraph 9
to any prospective employers. Upon inquiry regarding the subject matter
contained in this Agreement or regarding the Agreement, you shall either not
respond or state only that the matter has been resolved.
          (d) Return of the Company Property; Work Product.
               (i) As of the Separation Date, and before the Company is
obligated to provide you with any portion of the Separation Benefits, you shall
return to the Company all of the property of the Company and its affiliates,
including without limitation all materials or documents containing or pertaining
to Confidential Information, and including without limitation, all computers
(including laptops), cell phones, keys, PDAs, credit cards, facsimile machines,
televisions, card access to any Company building, customer lists, computer
disks, reports, files, e-mails, work papers, Work Product (as defined below),
documents, memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which you used, received or prepared, helped prepare or supervised the
preparation of in connection with your employment with the Company; provided
that you shall be permitted to retain your Company Blackberry as long as it is
scrubbed clean by the Company’s IT department of all Confidential Information
(it being understood that you may retain your contact information). You agree
not to retain any copies, duplicates, reproductions or excerpts of such material
or documents.
               (ii) You agree that all of your work product (whether created
solely or jointly with others, and including any intellectual property or moral
rights therein), given, disclosed, created, developed or prepared in connection
with your employment with the Company (“Work Product”) shall constitute “work
made for hire” (as that term is defined under Section 101 of the U.S. Copyright
Act, 17 U.S.C. § 101), and shall be the sole and exclusive property of the
Company. In the event that any such Work Product is deemed not to be a “work
made for hire,” or does not vest by operation of law as the sole and exclusive
property of the

9



--------------------------------------------------------------------------------



 



Company, you hereby irrevocably assign, transfer and convey to the Company,
exclusively and perpetually, all right, title and interest which you may have or
acquire in and to such Work Product throughout the world. The Company and its
affiliates or their designees shall have the exclusive right to make full and
complete use of, and make changes to all Work Product without restrictions or
liabilities of any kind, and you shall not have the right to use any such
materials, other than within the legitimate scope and purpose of your employment
with the Company. You shall promptly disclose to the Company the creation or
existence of any Work Product and shall take whatever additional lawful action
may be necessary, and sign whatever documents the Company may require, in order
to secure and vest in the Company or its designee all right, title and interest
in and to any Work Product and any industrial or intellectual property rights
therein (including full cooperation in support of any Company applications for
patents and copyright or trademark registrations).
          (e) Breach of This Agreement and Equitable Relief.
          (i) You acknowledge and agree that a breach by you of Paragraphs
10(a), 10(b) and/or 10(c) of the Employment Agreement and/or this Paragraph 9 of
this Agreement shall be deemed a material breach of this Agreement and that
remedies at law will be inadequate to protect the Company and its affiliates in
the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, you agree to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions. You expressly waive any security that might otherwise
be required in connection with such relief.
          (ii) You further acknowledge and agree that the Company’s obligation
to pay you any amount or provide you with any benefit or right pursuant to this
Agreement is subject to your compliance with your obligations under Paragraphs
10(a), 10(b) and/or 10(c) of the Employment Agreement and/or this Paragraph 9,
and that in the event of a breach by you of any provision of Paragraphs 10(a),
10(b) and/or 10(c) of the Employment Agreement and/or this Paragraph 9, you
shall be deemed to have been terminated for cause. Similarly, if, at any time
subsequent to the execution of this Agreement, it is determined by the Company
in good faith that your employment could have been terminated for cause under
section 9(b) of the Employment Agreement, then, in accordance with Section 9(b)
of the Employment Agreement, at the Company’s discretion, you shall be deemed to
have been terminated for cause. Upon your breach of any provision of Paragraphs
10(a), 10(b) and/or 10(c) of the Employment Agreement and/or this Paragraph 9 or
any other deemed termination for cause in accordance with this Paragraph 9(e),
(a) you shall be obligated to immediately repay to the Company all amounts and
benefits theretofore paid to or received by you pursuant to this Agreement; and
(b) you shall forfeit any further payments or benefits under this Agreement. You
further agree that the foregoing is appropriate for any such breach inasmuch as
actual damages cannot be readily calculated, the amount is fair and reasonable
under the circumstances, and the Company would suffer irreparable harm if any
provision of Paragraphs 10(a), 10(b) and/or 10(c) of the Employment Agreement
and/or this Paragraph 9 were breached.
          (f) Scope of Agreement. The parties hereby agree that the period,
scope and geographical areas of restriction imposed upon you by the provisions
of Paragraphs 10(a), 10(b) and 10(c) of the Employment Agreement and this
Paragraph 9 are fair and reasonable and are reasonably required for the
protection of the Company. In the event that the provisions of Paragraphs 10(a),
10(b) and 10(c) of the Employment Agreement and/or this Paragraph 9 relating to
the area of restriction, the period of restriction, or the scope of restriction,
shall be deemed to exceed the maximum area, period of time or scope which a
court

10



--------------------------------------------------------------------------------



 



of competent jurisdiction would deem enforceable, said area, period of time and
scope shall, for purposes of this Agreement, be deemed to be the maximum area or
period of time or scope which a court of competent jurisdiction would deem valid
and enforceable.
          (g) Toll Provision. In the event you shall violate any provision of
this Paragraph 9 as to which there is a specific time period during which you
are prohibited from taking certain actions or from engaging in certain
activities, as set forth in such provision, then, such violation shall toll the
running of such time period from the date of such violation until such violation
shall cease.
          (h) Confidentiality. In the event the Company applies to seal any
papers produced or filed in any judicial proceedings to preserve
confidentiality, you hereby specifically agree not to oppose such application
and to use your best efforts to join such application.
          (i) Cooperation. You agree to cooperate with the Company in its
defense in any investigation, litigation or administrative proceeding, including
any charges or claims filed against it by current or former employees regarding
matters occurring during your employment. The Company shall fully reimburse you
for reasonable out-of-pocket expenses incident to such cooperation provided they
are properly documented.
          (j) Resignation upon Termination. This Agreement represents your
resignation from all board and board committee memberships and other positions
which you hold with the Company, Holdings and all of their subsidiaries and
affiliates, effective as of [the Separation Date]. You agree to execute and
return to the Company, within two (2) business days following the execution of
this Agreement, a letter in the form attached as Schedule 1, which separately
confirms your resignation from such positions.
          10. Company’s Right of Set-Off. If you have any outstanding debt,
obligation, or other liability representing an amount owing to the Company or
any of its Affiliates at any time that you are entitled to payment of Separation
Benefits under this Agreement, then the Company or its Affiliates, to the extent
permitted by applicable law (including, without limitation, Section 409A of the
Code), may offset such amount so owing against the unpaid balance of the
Separation Benefits otherwise payable.
          11. Assignment; Severability.
          (a) You expressly agree that this Agreement shall be assignable by the
Company to a successor to any of the businesses of the Company and you hereby
expressly consent to such assignment.
          (b) In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Florida or any other state or jurisdiction in which it is to be enforced, by
reason of being vague or unreasonable as to duration or geographic scope of
activities restricted, or for any other reason, the provision in question shall
be immediately amended or reformed to the extent necessary to make it valid and
enforceable by the court of such jurisdiction charged with interpreting and/or
enforcing such provision. You agree and acknowledge that the provision in
question, as so amended or reformed, shall be valid and enforceable as though
the invalid or unenforceable portion had never been included herein.

11



--------------------------------------------------------------------------------



 



          12. Other Claims. The existence of any claim or cause of action by you
against the Company, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants set forth in this Agreement but shall be claimed and litigated
separately.
          13. Entire Agreement and Waiver. Effective as of the Separation Date,
this Agreement (including all attachments and schedules hereto) constitutes the
entire agreement between you and the Company with respect to your termination of
employment, and supersedes all other correspondence, offers, proposals,
promises, agreements or arrangements relating to the subject matter contained
herein, including without limitation, the Employment Agreement. The failure of
any party to at any time enforce any of the provisions of this Agreement shall
not be deemed or construed to be a waiver of any such provisions, nor in any way
affect the validity of this Agreement or any provision hereof or the right of
either of the parties to thereafter enforce each and every provision of this
Agreement. You acknowledge that you have not relied on any representation,
promises, or agreements of any kind made in connection with the decision to sign
this Agreement, except for those set forth in this Agreement.
          14. No Modification. This Agreement may not be changed unless the
changes are in writing and signed by you and a proper representative of the
Company.
          15. Governing Law. The terms of this Agreement shall for all purposes
be enforced, governed by, and construed in accordance with the laws of the State
of Florida without regard to Florida’s conflict of laws principles, except to
the extent governed by the Employee Retirement Income Security Act of 1974
(ERISA).
          16. Dispute Resolution. In the case of any claim or dispute arising
under or in connection with this Agreement, you agree to attempt in good faith
to resolve such claim or dispute informally through discussions with appropriate
Company personnel. If you believe your efforts are unsuccessful, you shall
submit your claim in writing to the Vice President, Total Rewards, U.S.
Restaurant Support Center, who will respond to you within twenty-one (21) days
from receiving your claim. If after completing the above procedures, you
disagree with the Vice President, Total Rewards’ determination, the Company and
you agree that the dispute or claim shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be held in Miami, Florida, and conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration, with the additional proviso that all steps necessary to ensure
the confidentiality of the proceedings and the arbitrator’s award will be added
to the basic rule requirements, except that (a) in the process of selecting an
arbitrator, the parties may strike names from AAA’s list of arbitrators only for
good cause and (b) depositions, if permitted by the arbitrator, shall be limited
to a maximum of one (1) per party and to a maximum of four (4) hours in
duration. The arbitration shall not impair either party’s right to request
injunctive or other equitable relief in accordance with Paragraph 9 of this
Agreement. Both parties expressly agree to waive their right to have a circuit
court determine the issue of attorneys’ fees pursuant to § 682.11, Fla. Stat.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Both parties agree that no other forum other than a
mutually agreed upon one or the American Arbitration Association will be
utilized to resolve any dispute and the resort to any other forum is a breach of
this Agreement.
          17. Revocation Period. You may revoke this Agreement within the seven
(7) day period following its execution by you. Any revocation must be submitted,
in writing, to

12



--------------------------------------------------------------------------------



 



Burger King Corporation, Attn: Anne Chwat, at 5505 Blue Lagoon Drive, Miami,
Florida 33126 and must state, “I hereby revoke my acceptance of my Agreement.”
If the last day of the revocation period is a Saturday, Sunday or legal holiday
recognized by the State of Florida, then such revocation period shall not expire
until the next following day which is not a Saturday, Sunday or legal holiday.
Payment of the Separation Benefits will commence in accordance with Paragraph 2
as soon as practicable following the expiry of the seven (7) day revocation
period hereunder (collectively, the “Revocation Period”).
     18. Waiver. By signing this Agreement, you acknowledge that:
     (a) You have carefully read and understand this Agreement;
     (b) The Company advised you to consult with an attorney and/or any other
advisors of your choice before signing this Agreement;
     (c) You understand that this Agreement is LEGALLY BINDING and by signing it
you give up certain rights;
     (d) You have voluntarily chosen to enter into this Agreement and have not
been forced or pressured in any way to sign it;
     (e) As set forth in Paragraph 5 herein, you KNOWINGLY AND VOLUNTARILY
RELEASE the Releasees from any and all claims you may have, known or unknown, in
exchange for the benefits you have obtained by signing this Agreement, and that
these benefits are in addition to any benefit you would have otherwise received
if you did not sign this Agreement;
     (f) You have been given at least twenty-one (21) days to review and
consider your rights and obligations under this Agreement (although you may
voluntarily choose to sign this Agreement earlier) and to consult with an
attorney;
     (g) You may revoke this Agreement within the seven (7) day period following
your execution of this Agreement; and
     (h) The General Release in this Agreement includes a WAIVER OF ALL RIGHTS
AND CLAIMS you may have under the Age Discrimination in Employment Act of 1967
(29 U.S.C. §621 et seq.), as amended by the Older Workers’ Benefit Protection
Act.
          19. Counterparts and Facsimile. This Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.
          20. Binding Effect. This Agreement is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.
          21. Interpretation. The parties agree that all provisions of this
Agreement shall be construed according to their fair meaning and not strictly
against either party, it being agreed that all parties have participated in the
preparation of all provisions of this Agreement. Nothing in this Agreement shall
be construed to prevent either party from responding truthfully

13



--------------------------------------------------------------------------------



 



to a valid subpoena, from filing a charge with, or participating in, any
investigation conducted by a governmental agency and/or responding as otherwise
required by law. You agree that you will not seek or accept any award or
settlement from any source or proceeding (including but not limited to any
proceeding brought by any other person or by any government agency) with respect
to any claim or right waived herein. You agree that you shall pay the attorneys’
fees incurred by the Company (if it is the prevailing party), in the event the
Company is required to invoke this Agreement in defense to any claim or action
brought by you and/or in the event it is necessary for the Company to bring an
action or file a counterclaim to enforce this Agreement. Any claim or
counterclaim by the Company to enforce this Agreement shall not be deemed
retaliatory.
          22. EVIDENCE. THE PARTIES AGREE THAT THIS AGREEMENT MAY BE USED AS
EVIDENCE ONLY IN A SUBSEQUENT PROCEEDING IN WHICH ANY OF THE PARTIES ALLEGE A
BREACH OF THIS AGREEMENT.
          23. Section 409A of the Code.
               The intent of the Company is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (except to the extent exempt as short-term
deferrals or otherwise) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.
               It is intended that each installment, if any, of the payments and
benefits, if any, provided to you pursuant to the terms and conditions of this
Agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Code. The Company shall not have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409 of the Code.
               All reimbursements and in-kind benefits provided to you under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code to the extent that such reimbursements or in-kind
benefits are subject to Section 409A of the Code. All expenses or other
reimbursements paid pursuant hereto that are taxable income to you shall in no
event be paid later than the end of the calendar year next following the
calendar year in which you incur such expense or pays such related tax. With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit and (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

14



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, you and the Company hereto knowingly and
voluntarily executed this Agreement as of the date first written above:

              PETER C. SMITH   BURGER KING CORPORATION
 
           
By:
  /s/ Peter C. Smith   By:   /s/ Anne Chwat
 
           
 
           
Date:
  October 20, 2010   Date:   October 25, 2010
 
           

15